           Case 1:20-cv-06305-CM Document 4 Filed 08/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EUGENE THOMAS,

                            Plaintiff,
                                                                    20-CV-6305 (CM)
                      -against-
                                                                ORDER OF DISMISSAL
 DEUTSCHE BANK NATIONAL TRUST
 COMPANY,

                            Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action against Defendant for breach of contract,

quiet title, and “slander of title.” (ECF No. 1, at 1.) He seeks injunctive and declaratory relief.

For the following reasons, the complaint is dismissed.

       Plaintiff filed a substantially similar complaint in the United States District Court for the

Eastern District of New York. On August 3, 2020, the Eastern District transferred that action to

this Court and it is pending under case number 20-CV-6024. (See ECF No. 6.) Because this

complaint raises the same claims against the same defendant, no useful purpose would be served

by the further litigation of this duplicate lawsuit. Therefore, this action is dismissed without

prejudice to Plaintiff’s pending action under case number 20-CV-6024.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint is dismissed without prejudice as duplicative. All other pending

matters are terminated.
           Case 1:20-cv-06305-CM Document 4 Filed 08/19/20 Page 2 of 2




       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   August 19, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                2
